Citation Nr: 1725601	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and RM


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This case was most previously before the Board in August 2015.

The Veteran testified before the undersigned at a videoconference hearing in May 2013.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for tinnitus and right ear nerve damage, both including as secondary to right ear hearing loss, were raised by the record at the May 2013 hearing, but despite being referred by the Board in the prior remands, these issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's right ear hearing loss was manifested by level VIII hearing acuity in the right ear.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in September 2010.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  A review of the November 2015 VA audiological examination reflects that the examiner  provided an adequate description of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) to obtain VA medical records and to obtain another VA audiological examination.  These directives have been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable legal criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).  If impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85.

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Analysis

A July 2011 rating decision granted service connection for right ear hearing loss and assigned a 0 percent (noncompensable) initial disability rating, effective September 2010.  Service connection is not in effect for left ear hearing loss.

At the May 2013 Board hearing the Veteran indicated that over the years he noticed that if he was driving a vehicle or doing something with family and friends he was unable to adequately hear the people on his right side.  He could pick up some words but it would take time for the words to register.  A high school friend stated that the Veteran's hearing had steadily worsened the prior five years.  The Veteran would watch television by sitting almost right in front of it with his left ear turned.  He would also have trouble ordering food in restaurants due to his hearing difficulties.  The Veteran was working as a custodian at a high school and would sometimes have to ask people to repeat what they said.  He had not lost any time from work due to hearing loss.  

In May 2011 the Veteran underwent a VA audiological examination.  The Veteran indicated that he had difficulty understanding and hearing due to background noise.  The diagnosis was moderately severe to severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  Pure tone thresholds, in decibels, were, in pertinent part, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
85
85
85
LEFT
15
15
40
75
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 67.5 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 78 percent in the right ear and 88 percent in the left ear.  The audiological findings correspond to a level IV hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level IV hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  While pure tone threshold levels were not 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, they were 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  Thus, the Board must apply 38 C.F.R. § 4.86(b).  

Under Table VIa, the Veteran's average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz for the right ear was 67.5 decibels, and such warrants a level V, which is elevated to level VI, the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Under Table VII, a designation of level VI hearing in the right ear and level I hearing in the left ear still yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

A May 2013 VA audiological consultation note indicates that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran was counseled regarding communication strategies, hearing loss, and the benefits and limitations of amplification.  Pure tone thresholds, in decibels, were, in pertinent part, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
80
80
85
LEFT
20
20
45
75
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 66.25 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 60 percent in the right ear and 84 percent in the left ear.  The audiological findings correspond to a level VII hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level VII hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration must also be given to 38 C.F.R. § 4.86(b) for exceptional patterns of hearing impairment.  Under Table VIa, the Veteran's average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz for the right ear was 66.25 decibels, and such warrants a level V, which is elevated to level VI, the next higher Roman numeral.  38 C.F.R. § 4.86(b).  As level VI hearing in the right ear is not greater than the level VII obtained under Table VI, a compensable rating is not available under 38 C.F.R. § 4.86(b).

In November 2015 the Veteran also underwent a VA audiological examination.  The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  The Veteran reported difficulty hearing in groups.  The examiner indicated that the Veteran's hearing loss had a significant effect on his occupation due to difficulty understanding in settings with background noise.  Pure tone thresholds, in decibels, were, in pertinent part, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
85
80
85
LEFT
20
25
70
80
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 68.75 decibels in the right ear and 65 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 44 percent in the right ear and 68 percent in the left ear.  The audiological findings correspond to a level VIII hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level VIII hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration must also be given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  While pure tone threshold levels were not 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, they were 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  Thus, the Board must apply 38 C.F.R. § 4.86(b).  

Under Table VIa, the Veteran's average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz for the right ear was 68.75 decibels, and such warrants a level V, which is elevated to level VI, the next higher Roman numeral.  38 C.F.R. § 4.86(b).  As level VI hearing in the right ear is not greater than the level VIII obtained under Table VI, a compensable rating is not available under 38 C.F.R. § 4.86(b).

The Veteran is considered competent to give evidence about what he observes or experiences concerning his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Veteran has submitted statements from several individuals (family and friends) attesting to the Veteran's hearing difficulties in his everyday life and over the years.  However, the Board observes that such reports of difficulties are consistent with the speech recognition percentage scores and audiometric decibel thresholds as measured; in other words, the Board finds to be more probative the very specific audiometric test scores-both the decibel thresholds on audiometric testing and speech recognition scores as tested.  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained).  Without a showing of extraschedular factors, the Board is bound by law to apply VA's rating schedule based on the relevant audiometry results and speech recognition scores.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, a compensable rating for bilateral hearing loss is not warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

A review of the November 2015 audiological examination reflects that the examiner provided an adequate description of the functional effects of the Veteran's hearing loss.  While the November 2015 VA examiner indicated that the use of the word recognition score was not appropriate for the Veteran, such scores were nevertheless provided.  Further, the evidence of record does not reveal that the Veteran's disability on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to render his schedular rating inadequate.  In fact, the Veteran's right ear hearing loss was specifically considered under 38 C.F.R. § 4.86, which already contemplates "exceptional patterns" of hearing impairment.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.


ORDER

An initial compensable disability rating for right ear hearing loss is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


